Title: To John Adams from Alden Bradford, 1 November 1821
From: Bradford, Alden
To: Adams, John


				
					Sir,
					Boston Nov. 1. 1821
				
				I cannot say positively where the paper, I lately sent you, was found—There are here some files of letters &c. which were saved from the wreck of Governor Hutchinson’s library—I am inclined to think, I found it among them—But why should he have it? Perhaps his friend, to whom it was addressed, gave him a copy—This is probably a copy—there being no signature to it—By your remarks, I perceive you think it to have been as late as 1770 or 1771 or 2—I am inclined to the opinion, that it was in Octr. 1765, on Bernard’s making a speech, in which he speaks of the unlimited Supremacy & authority of the Parliament—He called the Court together in Sepr. by a special proclamation, on account of the riots in Boston in August respecting stamps, when effigies of Oliver & others were burnt & Hutchinson’s house attacked—But soon after making the speech, he prorogued the Court, & the Council & House of R. had not time to answer it—See Masstts State papers, (compiled by your huml. servt) pages 39, 40, 41 & 42—In his Speech, he says, “the right of Parliament to make laws for the Colonies is not disputed at Westminster—I trust the Supremacy of Parliament over all the members of the empire never was & never will be denied—I have only to say, that the Stamp act, being a Law of Parliament, ought to be obeyed” &c &cIn the answer of the House in Octo. they observe, they had too great reverence for the Supreme Legislature of the nation, to question its just authority—It belongs not to us to set adjust the boundaries of the power of Parliament—but boundaries there certainly are”—“Parliament has a right to make all laws within the limits of their own Constitution; they claim no more”—&cMr Otis was at N. York attending Convention at this time—The Comtee who prepared the answer of the House was S. White of Taunton,, Speaker—T. Cushing, S. Dexter, J. Lee, Genl. Winston &c—Why is it not probable, that this was a letter of Dexter to some friend inclined to think with Govr. Bernard, written soon after the adjournment of Court in Sepr. Some of the same opinions are advanced in the answer of the House, made in Octo—See pages 43, 44 of above mentioned book—& Dexter was one of Comtee.very respectfully
				
					A Bradford
				
				
			